DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 and 11-12 are objected to because of the following informalities:
In claims 2 and 11, “provide a reminder of driver assist features of the vehicle.” should be “providing a reminder of driver assist features of the vehicle.”
In claims 3 and 12, “wherein the driver assist features comprise blind spot information system” should be “wherein the driver assist features comprise a blind spot information system”
In claim 12, “The system according to claim 10,” should be “The system according to claim [[10]] 11,”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, applicant recites the limitation, “wherein the biometric identification can be stored by the vehicle or a service provider” (emphasis added). However, the phrase “can be” is indefinite because it creates uncertainty regarding whether or not the vehicle is configured to store the biometric identification or not. Applicant can resolve this indefiniteness by amending the claim to recite, “wherein the biometric identification is stored by the vehicle or a service provider”, or by deleting the entire clause from the claim.
However, until such appropriate amendments are made, the claim is rendered indefinite and rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting snowfall, activating a first generic response, determining that the first generic response is insufficient based on user feedback, and subsequently activating a second generic response. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method, comprising: 
detecting snowfall from a vehicle sensor of a vehicle or from a service provider; 
displaying, based on detection of the snowfall, a prompt on a human machine interface (HMI) to query a user regarding additional assistance; 
activating, based on detection of the snowfall, a first stage response; determining, based on feedback received from the user, that the first stage response is insufficient; and 
activating, based on the feedback received from the user indicating that the first stage response is insufficient, a second stage response.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting snowfall, activating a first generic response, determining that the first generic response is insufficient based on user feedback, and subsequently activating a second generic response. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a human machine interface (HMI), nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional limitations about displaying a prompt on the HMI to query a user are merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Furthermore, the first stage response and second stage response are recited so generally that they could also potentially merely involve outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The HMI is described in paragraph [0023] of applicant’s specification as merely a general purpose computer display controlled by a generic controller. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computer components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: a common way to overcome 101 rejections in the art of vehicles controls is to amend the claims to explicitly include control of vehicle actuators (i.e., a controller causing the vehicle to drive autonomously, automatic control of brakes or motors, automatically actuating a seat of the vehicle, etc.) since a user cannot mentally or manually control vehicle actuators. This is, for example, why claim 5 is not rejected under 101. Applicant may wish to amend the present claims to include a form of vehicle controls like this to overcome the 101 rejections.

Regarding claim 2, applicant recites The method according to claim 1, wherein the first stage response comprises activating a massage feature of a seat for the user, playing calming or humorous audio, displaying a calming or humorous scene on the HMI, providing a simulating game to enhance vehicle operation, and/or provide a reminder of driver assist features of the vehicle.
Because the different possible first stage responses are written as part of an “or” statement, only one response needs to be present. Aside from the massage feature of the seat, all of the remaining possible responses merely involve outputting the judicial exception. The claim limitations are therefore directed to outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method according to claim 2, wherein the driver assist features comprise blind spot information system, adaptive cruise control, pre-collision assist with auto emergency braking, and/or adaptive headlights.
In the context of claim 2, claim 3 merely specifies which driver assist features the executed method may remind the user of. Therefore, claim 3 is still merely directed to output the judicial exception, just with more specific details than claim 2. Outputting the judicial exception is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 1, wherein the first stage response comprises selectively adapting calibration of acceleration or braking of the vehicle.
However, merely adapting calibration of parameters is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application. If the claim were to recite actually performing the acceleration or braking of the vehicle, then this would overcome the rejection because a user cannot mentally control actuators of a vehicle. But currently, the claims do not recite that.

Regarding claim 6, applicant recites The method according to claim 1, wherein the second stage response comprises displaying an augmented reality experience through a heads-up display of the vehicle, the augmented reality experience comprising a projection of a road and traffic that obscures at least some of the snowfall.
However, a user could mentally visualize a road and traffic obscuring snowfall. Furthermore, the additional limitations of this claim are merely directed to outputting the judicial exception, which is insignificant extra-solution activity. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 1, wherein the second stage response comprises displaying a virtual reality experience through a virtual reality headset worn by the user or providing cranial electrotherapy stimulation to the user.
However, a user could mentally visualize a virtual reality experience; while cranial electrotherapy cannot be performed mentally by a user, the claim uses the word “or” so cranial electrotherapy does not necessarily need to be present. The remaining limitations of this claim are merely directed to outputting the judicial exception, which is insignificant extra-solution activity. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.


Regarding claim 8, applicant recites The method according to claim 1, further comprising determining that the user has chionophobia based on biometric identification obtained from the user, wherein the biometric identification can be stored by the vehicle or a service provider, along with information that indicates that the user has chionophobia.
However, one user could mentally observe that another user has chionophobia based on biometric indicators (i.e., biological behaviors) of the other user suggesting that the other user is afraid of snow. The first user could also mentally store that information. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method according to claim 1, wherein the second stage response comprises dispatching a replacement driver to a location of the vehicle or initiating a call to an individual on an emergency response list.
However, a user could verbally or non-verbally ask another driver or an individual on an emergency response list to help them. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites A system, comprising: 
a vehicle sensor configured to sense snowfall; 
a human machine interface (HMI) of the vehicle; 
a processor; and 
a memory for storing instructions, the processor executing the instructions to: 
display a prompt on the HMI to query a user regarding additional assistance in response to detection of the snowfall; 
activate a first stage response after detecting the snowfall; determine when the first stage response is insufficient based on feedback received from the user; and 
activate a second stage response when the feedback received from the user indicates that the first stage response is insufficient.
The claim recites a system configured to execute a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting snowfall, activating a first generic response, determining that the first generic response is insufficient based on user feedback, and subsequently activating a second generic response. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a human machine interface (HMI) and a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional limitations about displaying a prompt on the HMI to query a user are merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Furthermore, the first stage response and second stage response are recited so generally that they could also potentially merely involve outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The HMI is described in paragraph [0023] of applicant’s specification as merely a general purpose computer display controlled by a generic controller. Furthermore, the processor is described in at least paragraphs [0011] and [0048-0050] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computer components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: a common way to overcome 101 rejections in the art of vehicles controls is to amend the claims to explicitly include control of vehicle actuators (i.e., a controller causing the vehicle to drive autonomously, automatic control of brakes or motors, automatically actuating a seat of the vehicle, etc.) since a user cannot mentally or manually control vehicle actuators. This is, for example, why claim 5 is not rejected under 101. Applicant may wish to amend the present claims to include a form of vehicle controls like this to overcome the 101 rejections.

Regarding claim 11, applicant recites The system according to claim 10, further comprising a seat of the vehicle occupied by the user, the seat being configured to emit heat and provide a massage feature, wherein the first stage response comprises the processor performing at least one of activating the massage feature, playing calming or humorous audio, displaying a calming or humorous scene on the HMI, providing a simulating game to enhance vehicle operation, or provide a reminder of driver assist features of the vehicle.
Because the different possible first stage responses are written as part of an “or” statement, only one response needs to be present. Aside from activating the massage feature of the seat, all of the remaining possible responses merely involve outputting the judicial exception. The claim limitations are therefore directed to outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The system according to claim 10, wherein the driver assist features comprise blind spot information system, adaptive cruise control, pre-collision assist with auto emergency braking, and/or adaptive headlights.
In the context of claim 11 (examiner assumes that “The system according to claim 10” should instead read “The system according to claim 11”), claim 12 merely specifies which driver assist features the executed method may remind the user of. Therefore, claim 12 is still merely directed to output the judicial exception, just with more specific details than claim 11. Outputting the judicial exception is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The system according to claim 10, wherein the first stage response comprises selectively adapting calibration of acceleration or braking of the vehicle.
However, merely adapting calibration of parameters is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application. If the claim were to recite actually performing the acceleration or braking of the vehicle, then this would overcome the rejection because a user cannot mentally control actuators of a vehicle. But currently, the claims do not recite that.

Regarding claim 14, applicant recites The system according to claim 10, wherein the second stage response comprises at least one of: displaying an augmented reality experience through a heads-up display of the vehicle, the augmented reality experience comprising a projection of a road and traffic that obscures at least some of the snowfall; or displaying a virtual reality experience through a virtual reality headset worn by the user.
However, a user could mentally visualize a road and traffic obscuring snowfall or a virtual reality experience. Furthermore, the additional limitations of this claim are merely directed to outputting the judicial exception, which is insignificant extra-solution activity. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The system according to claim 10, wherein the second stage response comprises at least one of: providing cranial electrotherapy stimulation to the user; or dispatching a replacement driver or ride-hail service to a location of the vehicle.
However, a user could verbally or non-verbally ask another driver or an individual from a ride-hail service to come to the user’s location; while cranial electrotherapy cannot be performed mentally by a user, the claim uses the word “or” so cranial electrotherapy does not necessarily need to be present. The claim can therefore be merely construed to output the judicial exception in the form of a replacement driver request or ride-hail request, which is insignificant extra-solution activity. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The system according to claim 10, wherein the processor obtains information regarding the snowfall from a weather service over a network.
However, a user could mentally watch or listen to information from a weather service network. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites A method, comprising: 
determining, in response to detection of snowfall, that a user of a vehicle requires additional assistance; 
activating, based on detection of snowfall, a first stage response; and 
activating, based on feedback received from the user indicating that the first stage response is insufficient to calm the user, a second stage response.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting snowfall, determining that a user of a vehicle needs assistance, activating a first generic response, determining that the first generic response is insufficient based on user feedback, and subsequently activating a second generic response. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. 
Examiner’s note: a common way to overcome 101 rejections in the art of vehicles controls is to amend the claims to explicitly include control of vehicle actuators (i.e., a controller causing the vehicle to drive autonomously, automatic control of brakes or motors, automatically actuating a seat of the vehicle, etc.) since a user cannot mentally or manually control vehicle actuators. This is, for example, why claim 5 is not rejected under 101. Applicant may wish to amend the present claims to include a form of vehicle controls like this to overcome the 101 rejections.

Regarding claim 18, applicant recites The method according to claim 17, wherein the first stage response is insufficient to calm the user when a biometric sensor associated with the vehicle determines that the user has at least one biometric reading that indicates that the user is experiencing stress.
However, one user could mentally observe that another user is stressed based on biometric indicators (i.e., biological behaviors) of the other user suggesting that the other user is stressed. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The method according to claim 18, further comprising receiving a response from the user that confirms when the user is experiencing stress.
However, a stressed user can verbally or non-verbally confirm to an observing user that the stressed user is stressed. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The method according to claim 18, wherein the detection of snowfall is determined from a vehicle sensor or a weather service.
However, a user could mentally watch or listen to information from a weather service network. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20170132482 A1), hereinafter referred to as Kim.
Regarding claim 1, Kim discloses A method (See at least Fig. 7A in Kim: Kim discloses a method for recommending parking spaces to a user and performing parking based on surroundings information [See at least Kim, 0210-0224]), comprising: 
detecting snowfall from a vehicle sensor of a vehicle or from a service provider (Kim discloses that processor 170 may receive surrounding environment information and provide a recommended parking space on the basis of the surrounding environment information, wherein, when the vehicle is parked when it is snowing or raining, the processor 170 may provide a parking space with a roof as a recommended parking space [See at least Kim, 0133]); 
displaying, based on detection of the snowfall, a prompt on a human machine interface (HMI) to query a user regarding additional assistance (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]); 
activating, based on detection of the snowfall, a first stage response (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]. The selection of the recommended parking space before displaying to the user, as well as the displaying step at S720, may be regarded as a first stage response); 
determining, based on feedback received from the user, that the first stage response is insufficient (See at least Figs. 14A-B in Kim: Kim discloses that, in order to perfect the location and orientation of the rectangle 1420 indicating how the vehicle should be guided and parked, the user may provide one or more touchscreen inputs to display 180 [See at least Kim, 0322-0329]. Also see at least Fig. 7A in Kim: Kim discloses that these adjustments may be embodied by steps S725, 730, 735, 740, 745, 760, 765 and 770 [See at least Kim, 0214-0227]); and 
activating, based on the feedback received from the user indicating that the first stage response is insufficient, a second stage response (See at least Fig. 7A in Kim: Kim discloses that, based on the adjustments made by the user, the processor 170 may provide the control signal for parking (S755) [See at least Kim, 0228]).

Regarding claim 2, Kim discloses The method according to claim 1, wherein the first stage response comprises activating a massage feature of a seat for the user, playing calming or humorous audio, displaying a calming or humorous scene on the HMI, providing a simulating game to enhance vehicle operation, and/or provide a reminder of driver assist features of the vehicle (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]. The selection of the recommended parking space before displaying to the user, as well as the displaying step at S720, may be regarded as a reminder of driver assist features since it is part of the parking assist process).

Regarding claim 3, Kim discloses The method according to claim 2, wherein the driver assist features comprise blind spot information system (See at least Fig. 3A in Kim: Kim discloses that each camera module 195 may be omnidirectional and, together, generate an around view image of the vehicle [See at least Kim, 0073 and Kim, 0114]. It will therefore be appreciated that together camera generates a 360-degree view of its surroundings in at least the horizontal plane. Given the placement of the camera units 195a-d in Figs. 2A-B, it will therefore be appreciated that the camera units 195a and 195c gather sensor information from driver blind spots), adaptive cruise control, pre-collision assist with auto emergency braking, and/or adaptive headlights.

Regarding claim 10, Kim discloses A system (See at least Figs. 2A-B in Kim: Kim discloses that a vehicle may include cameras 195a, 195b, 195c and 195d to observe its surroundings [See at least Kim, 0062-0070]. Also see at least Fig. 4A in Kim: Kim discloses that apparatus 100 for parking a vehicle may include the cameras 195 [See at least Kim, 0089]), comprising: 
a vehicle sensor configured to sense snowfall (Kim discloses that processor 170 may receive surrounding environment information and provide a recommended parking space on the basis of the surrounding environment information, wherein, when the vehicle is parked when it is snowing or raining, the processor 170 may provide a parking space with a roof as a recommended parking space [See at least Kim, 0133]); 
a human machine interface (HMI) of the vehicle (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]); 
a processor (See at least Fig. 4A in Kim: Kim discloses processor 170 included in the vehicle 700 [See at least Kim, 0066]); and 
a memory for storing instructions, the processor executing the instructions (See at least Fig. 4A in Kim: Kim discloses that the memory 140 may store data for overall operation of the apparatus 100 for parking a vehicle, such as a processing or control program of the processor 170 [See at least Kim, 0102]) to: 
display a prompt on the HMI to query a user regarding additional assistance in response to detection of the snowfall (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]); 
activate a first stage response after detecting the snowfall (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]. The selection of the recommended parking space before displaying to the user, as well as the displaying step at S720, may be regarded as a first stage response); 
determine when the first stage response is insufficient based on feedback received from the user (See at least Figs. 14A-B in Kim: Kim discloses that, in order to perfect the location and orientation of the rectangle 1420 indicating how the vehicle should be guided and parked, the user may provide one or more touchscreen inputs to display 180 [See at least Kim, 0322-0329]. Also see at least Fig. 7A in Kim: Kim discloses that these adjustments may be embodied by steps S725, 730, 735, 740, 745, 760, 765 and 770 [See at least Kim, 0214-0227]); and 
activate a second stage response when the feedback received from the user indicates that the first stage response is insufficient (See at least Fig. 7A in Kim: Kim discloses that, based on the adjustments made by the user, the processor 170 may provide the control signal for parking (S755) [See at least Kim, 0228]).

Regarding claim 12, Kim discloses The system according to claim 10, wherein the driver assist features comprise blind spot information system (See at least Fig. 3A in Kim: Kim discloses that each camera module 195 may be omnidirectional and, together, generate an around view image of the vehicle [See at least Kim, 0073 and Kim, 0114]. It will therefore be appreciated that together camera generates a 360-degree view of its surroundings in at least the horizontal plane. Given the placement of the camera units 195a-d in Figs. 2A-B, it will therefore be appreciated that the camera units 195a and 195c gather sensor information from driver blind spots), adaptive cruise control, pre-collision assist with auto emergency braking, and/or adaptive headlights.

Regarding claim 16, Kim discloses The system according to claim 10, wherein the processor obtains information regarding the snowfall from a weather service over a network (Kim discloses that the communication unit 120 may receive weather information and traffic information, for example, TPEG (Transport Protocol Expert Group) information from the mobile terminal 600 or the server 601 [See at least Kim, 0092]. Kim further discloses that the processor 170 may receive information acquired through a communication unit 710 through the interface 130, including information about rainfall change, snowfall change, a change in the intensity of sunlight radiated to the vehicle, and the like [See at least Kim, 0138]).

Regarding claim 17, Kim discloses A method (See at least Fig. 7A in Kim: Kim discloses a method for recommending parking spaces to a user and performing parking based on surroundings information [See at least Kim, 0210-0224]), comprising: 
determining, in response to detection of snowfall, that a user of a vehicle requires additional assistance (Kim discloses that processor 170 may receive surrounding environment information and provide a recommended parking space on the basis of the surrounding environment information, wherein, when the vehicle is parked when it is snowing or raining, the processor 170 may provide a parking space with a roof as a recommended parking space [See at least Kim, 0133]); 
activating, based on detection of snowfall, a first stage response (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]. The selection of the recommended parking space before displaying to the user, as well as the displaying step at S720, may be regarded as a first stage response); and 
activating, based on feedback received from the user indicating that the first stage response is insufficient to calm the user (See at least Figs. 14A-B in Kim: Kim discloses that, in order to perfect the location and orientation of the rectangle 1420 indicating how the vehicle should be guided and parked, the user may provide one or more touchscreen inputs to display 180 [See at least Kim, 0322-0329]. Also see at least Fig. 7A in Kim: Kim discloses that these adjustments may be embodied by steps S725, 730, 735, 740, 745, 760, 765 and 770 [See at least Kim, 0214-0227]), a second stage response (See at least Fig. 7A in Kim: Kim discloses that, based on the adjustments made by the user, the processor 170 may provide the control signal for parking (S755) [See at least Kim, 0228]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Chen et al. (US 20180281770 A1), hereinafter referred to as Chen.
Regarding claim 4, Kim discloses The method according to claim 1.
However, Kim does not explicitly teach the method wherein the first stage response comprises selectively adapting calibration of acceleration or braking of the vehicle.
However, Chen does teach a vehicle assist method wherein the first stage response comprises selectively adapting calibration of acceleration or braking of the vehicle (Chen teaches a method for managing a vehicle brake system wherein, if the environmental context data 120 are “gravel/cold/snow”, the data calibrator 30 may classify the brake effectiveness value into a data group GN, where a difference in the brake effectiveness for the data group may be compensated for by adding a calibration value, which corresponds to the difference, to the before-compensation brake effectiveness value [See at least Chen, 0036]). Both Chen and Kim teach driver assist methods relating to the detection of snow in the surroundings. However, only Chen explicitly teaches where the method may further comprise a step of recalibrating brake effectiveness values based off of the detection of snow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driving assist method of Kim to also perform brake recalibration based on the snow, as in Chen. Doing so allows the vehicle to compensate for different brake effectiveness values, which improves safety of braking operations (With regard to this reasoning, see at least [Chen, 0036]).

Regarding claim 13, Kim discloses The system according to claim 10.
However, Kim does not explicitly disclose the system wherein the first stage response comprises selectively adapting calibration of acceleration or braking of the vehicle.
However, Chen does teach a vehicle assist system wherein the first stage response comprises selectively adapting calibration of acceleration or braking of the vehicle (Chen teaches a method for managing a vehicle brake system wherein, if the environmental context data 120 are “gravel/cold/snow”, the data calibrator 30 may classify the brake effectiveness value into a data group GN, where a difference in the brake effectiveness for the data group may be compensated for by adding a calibration value, which corresponds to the difference, to the before-compensation brake effectiveness value [See at least Chen, 0036]). Both Chen and Kim teach driver assist methods relating to the detection of snow in the surroundings. However, only Chen explicitly teaches where the method may further comprise a step of recalibrating brake effectiveness values based off of the detection of snow.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driving assist method of Kim to also perform brake recalibration based on the snow, as in Chen. Doing so allows the vehicle to compensate for different brake effectiveness values, which improves safety of braking operations (With regard to this reasoning, see at least [Chen, 0036]).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Glaser et al. (US 20180244288 A1), hereinafter referred to as Glaser.
Regarding claim 5, Kim discloses The method according to claim 1.
However, Kim does not explicitly disclose the method wherein the second stage response comprises activating a heating element of a seat for the user, along with a massage feature of the seat.
However, Glaser does teach a method wherein the second stage response comprises activating a heating element of a seat for the user, along with a massage feature of the seat (Glaser teaches that a vehicle may automatically apply caustic passive alerts, such as heat/cold changes to the car seats, automated massage operations of the driver seat and even mild pain creating applications to stimulate the driver [See at least Glaser, 0041]). Both Glaser and Kim teach driver assistance methods. However, only Glaser explicitly teaches where a seat may be heated and seat massage operations may be initiated in order to stimulate a driver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driver assistance method of Kim to also include heating a seat and massaging a seat, as in Glaser. Doing so improves safety by keeping the driver of the vehicle alert and ready to intervene in the vehicle operations if needed.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Shibata et al. (US 20210300259 A1), hereinafter referred to as Shibata.
Regarding claim 6, Kim discloses The method according to claim 1.
However, Kim does not explicitly teach the method wherein the second stage response comprises displaying an augmented reality experience through a heads-up display of the vehicle, the augmented reality experience comprising a projection of a road and traffic that obscures at least some of the snowfall.
However, Shibata does teach a method for rendering a driver assistance display wherein the second stage response comprises displaying an augmented reality experience through a heads-up display of the vehicle (See at least Fig. 6 in Shibata: Shibata teaches a view showing an example of the surrounding environment image displayed in the HUD display area D1 [See at least Shibata, 0095]), the augmented reality experience comprising a projection of a road and traffic (See at least Fig. 6 in Shibata: Shibata teaches a view showing an example of the surrounding environment image displayed in the HUD display area D1, which includes a road and traffic [See at least Shibata, 0095]) that obscures at least some of the snowfall (Shibata teaches that when the weather at the current position of the vehicle 1 is rainy or snowy, the surrounding environment image displayed in the HUD display area D1 may be an image from which raindrops and snow have been removed [See at least Shibata, 0118]). Both Kim and Shibata teach driver assist methods. However, only Shibata explicitly teaches where the driver assistance may include displaying a surrounding road and traffic with snow removed on a heads-up display (HUD).
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driver assistance method of Kim to also display a surrounding road and traffic with snow removed on a HUD, as in Shibata. Anyone of ordinary skill in the art will appreciate that doing so improves safety during control of the vehicle during the driver assistance system by improving visibility and thereby allowing the user to focus on surrounding obstacles, such as traffic, as opposed to being distracted by snow (With regard to this reasoning, see at least [Shibata, 0118]).

Regarding claim 14, Kim discloses The system according to claim 10.
However, Kim does not disclose the system wherein the second stage response comprises at least one of: 
displaying an augmented reality experience through a heads-up display of the vehicle, the augmented reality experience comprising a projection of a road and traffic that obscures at least some of the snowfall; or 
displaying a virtual reality experience through a virtual reality headset worn by the user.
However, Shibata does teach a system for rendering a driver assistance display wherein the second stage response comprises at least one of:
displaying an augmented reality experience through a heads-up display of the vehicle (See at least Fig. 6 in Shibata: Shibata teaches a view showing an example of the surrounding environment image displayed in the HUD display area D1 [See at least Shibata, 0095]), the augmented reality experience comprising a projection of a road and traffic (See at least Fig. 6 in Shibata: Shibata teaches a view showing an example of the surrounding environment image displayed in the HUD display area D1, which includes a road and traffic [See at least Shibata, 0095]) that obscures at least some of the snowfall (Shibata teaches that when the weather at the current position of the vehicle 1 is rainy or snowy, the surrounding environment image displayed in the HUD display area D1 may be an image from which raindrops and snow have been removed [See at least Shibata, 0118]); or
displaying a virtual reality experience through a virtual reality headset worn by the user. Both Kim and Shibata teach driver assist methods. However, only Shibata explicitly teaches where the driver assistance may include displaying a surrounding road and traffic with snow removed on a heads-up display (HUD).
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driver assistance method of Kim to also display a surrounding road and traffic with snow removed on a HUD, as in Shibata. Anyone of ordinary skill in the art will appreciate that doing so improves safety during control of the vehicle during the driver assistance system by improving visibility and thereby allowing the user to focus on surrounding obstacles, such as traffic, as opposed to being distracted by snow (With regard to this reasoning, see at least [Shibata, 0118]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Krishnan (US 20160023602 A1), hereinafter referred to as Krishnan.
Regarding claim 7, Kim discloses The method according to claim 1.
However, Kim does not explicitly teach the method wherein the second stage response comprises displaying a virtual reality experience through a virtual reality headset worn by the user or providing cranial electrotherapy stimulation to the user.
However, Krishnan does teach a driver assistance method wherein the second stage response comprises displaying a virtual reality experience through a virtual reality headset worn by the user (See at least Fig. 1 in Krishnan: Krishnan teaches that vehicle transmission mode interface application 130 can enable a driver of the vehicle 102 to view an augmented and/or a virtual reality image that assists the driver and/or provides the driver with graphical information that is relevant to the driver via wearable computing device 120 [See at least Krishnan, 0040]) or providing cranial electrotherapy stimulation to the user. Both Krishnan and Kim teach driver assistance methods. However, only Krishnan explicitly teaches where the driver assistance method may comprise providing a driver with useful information.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driver assistance system of Kim to also be able to display useful information to a user via a wearable VR device, as in Krishnan. Anyone of ordinary skill in the art will appreciate that doing so improves convenience by providing the user with important information without requiring the user to look at a screen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Wilson et al. (US 9429943 B2), hereinafter referred to as Wilson.
Regarding claim 9, Kim discloses The method according to claim 1.
However, Kim does not explicitly disclose the method wherein the second stage response comprises dispatching a replacement driver to a location of the vehicle or initiating a call to an individual on an emergency response list.
However, Wilson does teach a parking assist method wherein the second stage response comprises dispatching a replacement driver to a location of the vehicle or initiating a call to an individual on an emergency response list (See at least Fig. 9 in Wilson: Wilson teaches an artificial intelligence valet parking system for an autonomous vehicle wherein, if a collision with a living object cannot be avoided in 912, then it is determined in 927 which object is best to collide with in 930 and, after the collision, the collision avoidance system can initiate a call to emergency services in 933 and safely park the vehicle 103 in 936 [See at least Wilson, Col 14, lines 58-67]). Both Wilson and Kim teach parking assist methods. However, only Wilson explicitly teaches where the vehicle may initiate a call to emergency services if a collision with a living being occurs during parking.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist system of Kim to also automatically contact emergency services if a collision with a living being occurs during parking, as in Wilson. Doing so improves safety be ensuring that the living being can receive medical attention following the collision.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Miller et al. (US 20160303968 A1), hereinafter referred to as Miller.
Regarding claim 11, Kim discloses The system according to claim 10, further comprising a seat of the vehicle occupied by the user, the seat being configured to provide a massage feature (Kim discloses that haptic output unit 743 may vibrate the steering wheel, a seat belt or a seat to enable the user to recognize haptic output [See at least Kim, 0276]), wherein the first stage response comprises the processor performing at least one of activating the massage feature, playing calming or humorous audio, displaying a calming or humorous scene on the HMI, providing a simulating game to enhance vehicle operation, or provide a reminder of driver assist features of the vehicle (See at least Fig. 7A in Kim: Kim discloses that the processor 170 may display a recommended parking space (S720), wherein the processor 170 may select the recommended parking space based on surrounding environment [See at least Kim, 0213]. The selection of the recommended parking space before displaying to the user, as well as the displaying step at S720, may be regarded as a reminder of driver assist features since it is part of the parking assist process).
However, Kim does not explicitly teach the system wherein the seat is further configured to emit heat.
However, Miller does teach a vehicle system wherein the seat is further configured to emit heat (Miller teaches that a vehicle may have a feature for heating seats that can be activated via a user interface [See at least Miller, 0020]). Both Miller and Kim teach vehicle systems controlled at least partially by a user interface device. However, only Miller explicitly teaches where one of the features activatable via the user interface may be heated seats.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle user interface and seats of Kim so that the interface may be used to activate heated seats, as in Miller. Doing so improves comfort for occupants during cold weather.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170132482 A1) in view of Papworth et al. (US 10836348 B1), hereinafter referred to as Papworth.
Regarding claim 15, Kim discloses The system according to claim 10.
However, Kim does not explicitly teach the system wherein the second stage response comprises at least one of: 
providing cranial electrotherapy stimulation to the user; o
dispatching a replacement driver or ride-hail service to a location of the vehicle.
However, Papworth does teach a vehicle assist system wherein the second stage response comprises at least one of: 
providing cranial electrotherapy stimulation to the user; or 
dispatching a replacement driver or ride-hail service to a location of the vehicle (See at least Fig. 9 in Papworth: Papworth teaches that, at block 925, if a vehicle integrated with a home automation system is being towed, the home automation system may imitate a phone call at the user's mobile phone with an alternate ride (e.g., friend or relative, taxi service, etc.) [See at least Papworth, Col 18, line 61-Col 19, line 5]). Both Papworth and Kim teach vehicle assist systems. However, only Papworth explicitly teaches the system where, if the vehicle is being towed, the vehicle may contact a ride-hailing service to obtain an alternate ride.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle assist system of Kim to also be able to place a call to a ride-hailing service, as in Papworth. Doing so improves convenience by ensuring that a user of the vehicle has a ride in the event that the user’s vehicle is towed or unable to be driven (With regard to this reasoning, see at least [Papworth, Col 18, line 61-Col 19, line 5]).

Allowable Subject Matter
Claims 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any relevant objections and rejections in prior sections of this office action are also resolved.
The closest prior art of record is Kim et al. (US 20170132482 A1) in view of Higashitani et al. (US 20190291740 A1), hereinafter referred to as Kim and Higashitani, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Kim discloses The method according to claim 1.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising determining that the user has chionophobia based on biometric identification obtained from the user, wherein the biometric identification can be stored by the vehicle or a service provider, along with information that indicates that the user has chionophobia.
In order for the prior art to read on these claims, the prior art would have to recite where biometric data of the user indicative of fear, stress or anxiety is sensed responsive to snowfall. However, this connection between biometric data and snowfall data does not exist in the prior art of record and therefore there is no motivation in the prior art to connect snow detection to biometrics of a vehicle driver.
Kim teaches a user interface that receives multiple user inputs based on snowy weather to determine to move a parking location of a vehicle in response to various surrounding conditions, such as snow (See at least [Kim, 0210-0224]). However, this has nothing to do with collecting biometric data of the vehicle driver in connection with the snowfall.
Higashitani teaches that a vehicle can detect when it is at least partially covered with snow and asks the driver to remove the snow from it and confirm when the snow has been removed so that a driving assist device can be activated (See at least [Higashitani, 0094]). However, much like Kim, this has nothing to do with collecting biometric data of the vehicle driver in connection with the snowfall.
Therefore, as none of the prior art of record is in the field of endeavor of collecting biometric data of the user indicative of fear, stress or anxiety in connection with snowfall, it would not have been obvious to one of ordinary skill in the art to take the prior art of record, either alone or in combination, to arrive at the claimed invention.
For at least the above stated reasons, claim 8 contains allowable subject matter.

Regarding claim 18, Kim discloses The method according to claim 17.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the first stage response is insufficient to calm the user when a biometric sensor associated with the vehicle determines that the user has at least one biometric reading that indicates that the user is experiencing stress.
In order for the prior art to read on these claims, the prior art would have to recite where biometric data of the user indicative of fear, stress or anxiety is sensed responsive to snowfall. However, this connection between biometric data and snowfall data does not exist in the prior art of record and therefore there is no motivation in the prior art to connect snow detection to biometrics of a vehicle driver.
Kim teaches a user interface that receives multiple user inputs based on snowy weather to determine to move a parking location of a vehicle in response to various surrounding conditions, such as snow (See at least [Kim, 0210-0224]). However, this has nothing to do with collecting biometric data of the vehicle driver in connection with the snowfall.
Higashitani teaches that a vehicle can detect when it is at least partially covered with snow and asks the driver to remove the snow from it and confirm when the snow has been removed so that a driving assist device can be activated (See at least [Higashitani, 0094]). However, much like Kim, this has nothing to do with collecting biometric data of the vehicle driver in connection with the snowfall.
Therefore, as none of the prior art of record is in the field of endeavor of collecting biometric data of the user indicative of fear, stress or anxiety in connection with snowfall, it would not have been obvious to one of ordinary skill in the art to take the prior art of record, either alone or in combination, to arrive at the claimed invention.
For at least the above stated reasons, claim 18 contains allowable subject matter.
Furthermore, claims 19-20 also contain allowable subject matter by virtue of their dependence from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668